Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
Response to Amendment
The Amendment filed Jan. 21, 2022 has been entered. Claims 6-10, 12-26 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10,17, 23, 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 recites the limitations "the radially inner surface of the carcass" in lines 15-16. Claim 10 recites the limitations "the radially outer side of the carcass turn-up" in lines 4-5. Claim 17 recites the limitations "the radially inner surface of the carcass" in line 2. Claim 23 recites the limitations "the radially inner surface of the carcass" in line 2. There is insufficient antecedent basis for these limitations in the claim. Claims 6, 17, 23 are indefinite. Claims 2-9, 24-26 depended on claim 6 are rejected as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over (Nakamura) Naoki (JP2014180868, English translation provided) in view of Hirosue (US 2015/0328941).
Regarding claims 6 and 24, Naoki discloses that, as illustrated in Figs. 1 and 2(A) and (B), a pneumatic vehicle tire of a radial type of construction which comprises a carcass (carcass ply 7, [0016]) and a sidewall (sidewall portion 2, [0016]), wherein a bead (pair of bead portions 1, [0016]) is disposed around bead cores (bead core 1a, [0016]) from axially inside to axially outside of the carcass, and wherein the bead provides a carcass turn-up (winding portion 72, [0018]) and a bead strip (bead portion 1 is provided with a rim strip rubber 4 forming a side surface of the bead portion 1 and a rubber chafer 5 (bead strip) forming a bottom surface of the bead portion 1. [0021]); 
wherein the carcass and the sidewall comprise rubber compounds (topping rubber of the carcass ply 7 and the sidewall rubber 11 are formed of non-conductive rubber. [0023]) that are insufficiently electrically conductive, while the bead strip (chafer strip 5) is comprised at least partially of a rubber compound that is electrically conductive (conductive portion contained in the rubber chafer 5 formed of conductive rubber, [0049]), wherein at least a radially outer surface of the carcass comprises electrically conductive elements are formed as filaments or strips (e.g. (as shown in Fig. 2(A)) a first conductive layer 21 described below extends along the main body portion 71 (one part of the carcass ply 7), [0018]), which are arranged spaced apart from one another while following a radial path (e.g. see a manufacturing process showing in Fig. 3, multiple conductive layers 21 are spaced apart from each other); and, 
wherein in a region of an end (i.e. the winding end 7E (as shown in Fig. 5(B))) of the carcass turn-up there is disposed an additional electrically conductive component (related to claim 24) (i.e. the step of forming the carcass ply 7 or the green tire includes a step of forming a conductive layer 22 that extends inward in the tire radial direction from the winding end 7E and is connected to the conductive layer 21 at the winding end 7E on the back surface 7B of the carcass ply 7. [ABSTRACT]), which lies directly on the carcass and establishes a path of electrical conduction from the radially outer surface of the carcass to the bead strip (i.e. see attached annotated Figure I, the electrically conductive element 22 is touching the bead strip 4 and 5 as shown in the Figure I). 

    PNG
    media_image1.png
    191
    200
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 from Naoki)
Naoki discloses that, as illustrated in attached annotated Figure I, the bead strip (item 5) is in contact with a tire rim (not shown) and the path of electrical conduction (Figs. 1 and 2, items 21 and 22) is configured to discharge electrostatic charges that occur during operation of a vehicle from the vehicle to a roadway.  
Naoki discloses that, as illustrated in Fig. 6, a tread comprising an electrically conductive carbon beam (Fig. 6, item 14; [0047], [0029]) and in electrical contact with the electrically conducive air charging elements and the roadway. 
However, Naoki does not explicitly disclose that a radially outer surface of the carcass comprises electrically conductive elements wherein are formed as air charging filaments, which are arranged spaced apart from one another while following a radial path. Naoki fails to explicitly disclose the electrically conductive elements are arranged on both the radially outer surface and a radially inner surface of carcass. 
In the same field of endeavor, pneumatic tire, Hirosue discloses that, as shown in Fig. 4, the conductive yarn 10 (i.e., conductive filaments) offers very small gap 24 extending along the yarn 10 between the sidewall rubber 12 and the carcass ply 6A. Such small gap 24 may suppress air remaining failure by discharging the air remaining between the outer surface 21s of the topping rubber 21 and the inner surface 12s of the sidewall rubber 12 outside along the yarn 10 ([0041]). Thus, the yarn 10 comprises conductive air discharging filaments. 
Further, Hirosue discloses that, as illustrated in Fig. 2 and 6, the conductive yarn 10 (i.e. air charging filaments of electrically conductive elements) may be arranged on radially both sides of the main portion 6a (i.e. the carcass ply) (as shown in Fig. 6). The conductive yarn 10 (air charging filaments) as mentioned above does not produce neither a dent nor bulge on the outer surface of the sidewall portion 3, even under a condition where a large number of yarns with a large fineness are provided, thereby providing excellent appearance of the tire ([0047]). This configuration may provide wider conductive path region so that the static electricity in the vehicle is efficiently discharge to the ground ([0048])). 
The claimed the electrically conductive air discharging elements/filaments is that the substitution of one known element for another is prima facie obvious if it yields predictable results to one of ordinary skill in the art. In this case, something to do with the electrically conductive air discharging elements/filaments disposed on both the radially outer surface and the radially inner surface of the carcass comes from Hirosue itself.      
Regarding claim 7, Naoki discloses that, the pneumatic vehicle tire further includes a second additional electrically conductive component which is a rubber strip disposed around a circumference of the pneumatic vehicle tire, wherein the second additional electrically conductive component comprises an electrically conductive rubber compound (i.e. a second conductive layer 22 (hereafter, conductive layer 22) forms the winding portion on the back surface 7B. It extends along 72 ([0018]); At least one of the first and second conductive layers is preferably formed in a strip shape, and in the present embodiment, both the conductive layers 21 and 22 are formed in strip shape. As a result, the conductive layer is formed elongated along the width direction of the carcass ply 7, the amount of conductive is reduced, and the rolling resistance reducing effect is enhanced. The conductive layers 21 and 22 are arranged in plurality at intervals in the tire circumferential direction, and preferably they are arranged at equal intervals in the tire circumferential direction [0042]).
Regarding claim 8, Naoki discloses that, the conductive rubber (such as the conductive layers 21 and 22) refers to a rubber having a specific resistance value of 108 Ω.cm or less, and is produced, for example, by blending a raw material rubber with carbon black as a reinforcing agent at a high ratio ([0029]).      
Regarding claim 9, Naoki discloses that, the conductive rubber paste has a thickness of the thin film forming the conductive layers 21 and 22 after vulcanization molding is preferably 0.001 to 0.3 mm ([0041]). This is in the range of 0.2 mm to 1.5 mm in the claimed limitations of claim 9.
Regarding claim 10, Naoki discloses that, in the pneumatic tire only the radially outer surface of the carcass comprises electrically conductive elements (e.g. strips), which in the carcass turn-up lie radially on the inside, and wherein the additional electrically conductive component us disposed either from the radially outer surface of the carcass on the radially outer side of the carcass turn-up to the bead strip, or, from the radially inner surface of the carcass turn-up to the bead strip as an asymmetrical wrap (e.g. (as shown in Fig. 2(A)) a first conductive layer 21 described below extends along the main body portion 71 (i.e. one part of the carcass ply 7), [0018]; e.g. see a manufacturing process showing in Fig. 3, multiple conductive layers 21 are spaced apart from each other; i.e. the step of forming the carcass ply 7 or the green tire includes a step of forming a conductive layer 22 that extends inward in the tire radial direction from the winding end 7E and is connected to the conductive layer 21 at the winding end 7E on the back surface 7B of the carcass ply 7. [ABSTRACT]; It is noted that the arrangement of a conductive layer 22 that extends inward in the tire radial direction from the winding end 7E and is connected to the conductive layer 21 at the winding end 7E on the back surface 7B of the carcass ply 7 is an asymmetrical wrap).  
Regarding claim 25, Naoki discloses that, the conductive rubber (such as the conductive layers 21 and 22) refers to a rubber having a specific resistance value of 108 Ω.cm or less, and is produced, for example, by blending a raw material rubber with carbon black as a reinforcing agent at a high ratio ([0029]).
Regarding claim 26, Naoki discloses that, the conductive rubber paste has a thickness of the thin film forming the conductive layers 21 and 22 after vulcanization molding is preferably 0.001 to 0.3 mm ([0041], lines 2-3 from bottom). 
Naoki discloses the claimed invention except for the additional electrical conductive component having a thickness of between 0.2 mm and 1.5 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Naoki since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to further reduce the weight of the conductive layer. 
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over (Nakamura) Naoki (JP2014180868, English translation provided) in view of Hirosue (US 2015/0328941).
Regarding claim 12, Naoki discloses that, as illustrated in Figs. 1 and 2(A) and (B), a pneumatic vehicle tire of a radial type of construction which comprises a carcass (i.e. a carcass ply 7, [0016]) and a sidewall (i.e. a sidewall portion 2, [0016]), wherein a bead (i.e. a pair of bead portions 1, [0016]) is disposed around bead cores (i.e. a bead core 1a, [0016]) from axially inside to axially outside of the carcass, and wherein the bead provides a carcass turn-up (i.e. a winding portion 72, [0018]) and a bead strip (i.e. the bead portion 1 is provided with a rim strip rubber 4 forming a side surface of the bead portion 1 and a rubber chafer 5 (i.e. the bead strip) forming a bottom surface of the bead portion 1. [0021]); wherein the carcass and the sidewall comprise rubber compounds (i.e. in the tire T, the topping rubber of the carcass ply 7 and the sidewall rubber 11 are formed of non-conductive rubber. [0023]) that are insufficiently electrically conductive, while the bead strip (i.e. the chafer strip 5) is comprised at least partially of a rubber compound that is electrically conductive (i.e. in that case, the conductive portion contained in the rubber chafer 5 formed of conductive rubber, [0049]), wherein at least a radially outer surface of the carcass comprises electrically conductive elements are formed as filaments or strips (e.g. (as shown in Fig. 2(A)) a first conductive layer 21 described below extends along the main body portion 71 (i.e. one part of the carcass ply 7), [0018]), which are arranged spaced apart from one another while following a radial path (e.g. see a manufacturing process showing in Fig. 3, multiple conductive layers 21 are spaced apart from each other). 
Naoki discloses the pneumatic tire comprises a carcass and a sidewall, wherein in a region of an end (i.e. the winding end 7E) of the carcass turn-up there is disposed an additional electrically conductive component (i.e. the step of forming the carcass ply 7 or the green tire includes a step of forming a conductive layer 22 that extends inward in the tire radial direction from the winding end 7E and is connected to the conductive layer 21 at the winding end 7E on the back surface 7B of the carcass ply 7. [ABSTRACT]), which lies directly on the carcass and establishes a path of electrical conduction from the radially inner surface of the carcass turn-up to the radially outer surface of the carcass turn-up to the bead strip (i.e. see attached annotated Figure I, the electrically conductive element 22 is touching the bead strip 4 and 5 as shown in the Figure I). 
However, Naoki does not explicitly disclose that a radially outer surface of the carcass comprises electrically conductive elements wherein are formed as air charging filaments, which are arranged spaced apart from one another while following a radial path. 
In the same field of endeavor, pneumatic tire, Hirosue discloses that, as shown in Fig. 4, the conductive yarn 10 offers very small gap 24 extending along the yarn 10 between the sidewall rubber 12 and the carcass ply 6A. Such small gap 24 may suppress air remaining failure by discharging the air remaining between the outer surface 21s of the topping rubber 21 and the inner surface 12s of the sidewall rubber 12 outside along the yarn 10 ([0041]). Thus, the yarn 10 comprises air discharging filaments. 
Further, Hirosue discloses that, as illustrated in Fig. 2 and 6, the conductive yarn 10 (i.e. air charging filaments of electrically conductive elements) may be arranged on radially both sides of the main portion 6a (i.e. the carcass ply). This configuration may provide wider conductive path region so that the static electricity in the vehicle is efficiently discharge to the ground ([0048])). 
The claimed the electrically conductive air discharging elements/filaments is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the electrically conductive air discharging elements/filaments disposed on both the radially outer surface and the radially inner surface of the carcass comes from Hirosue itself.      
Regarding claim 13, Naoki discloses that, the pneumatic vehicle tire further includes a second additional electrically conductive component which is a rubber strip disposed around a circumference of the pneumatic vehicle tire, wherein the second additional electrically conductive component comprises an electrically conductive rubber compound (i.e. a second conductive layer 22 (hereafter, conductive layer 22) forms the winding portion on the back surface 7B. It extends along 72 ([0018]); At least one of the first and second conductive layers is preferably formed in a strip shape, and in the present embodiment, both the conductive layers 21 and 22 are formed in strip shape. As a result, the conductive layer is formed elongated along the width direction of the carcass ply 7, the amount of conductive is reduced, and the rolling resistance reducing effect is enhanced. The conductive layers 21 and 22 are arranged in plurality at intervals in the tire circumferential direction, and preferably they are arranged at equal intervals in the tire circumferential direction [0042]).
Regarding claim 14, Naoki discloses that, the conductive rubber (such as the conductive layers 21 and 22) refers to a rubber having a specific resistance value of 108 Ω.cm or less, and is produced, for example, by blending a raw material rubber with carbon black as a reinforcing agent at a high ratio ([0029]).      
Regarding claim 15, Naoki discloses that, the conductive rubber paste has a thickness of the thin film forming the conductive layers 21 and 22 after vulcanization molding is preferably 0.001 to 0.3 mm ([0041]). This is in the range of 0.2 mm to 1.5 mm in the claimed limitations of claim 9.
Regarding claim 16, Naoki discloses that, in the pneumatic tire only the radially outer surface of the carcass comprises electrically conductive elements (e.g. strips), which in the carcass turn-up lie radially on the inside, and wherein the additional electrically conductive component us disposed either from the radially outer surface of the carcass on the radially outer side of the carcass turn-up to the bead strip, or, from the radially inner surface of the carcass turn-up to the bead strip as an asymmetrical wrap (e.g. (as shown in Fig. 2(A)) a first conductive layer 21 described below extends along the main body portion 71 (i.e. one part of the carcass ply 7), [0018]; e.g. see a manufacturing process showing in Fig. 3, multiple conductive layers 21 are spaced apart from each other; i.e. the step of forming the carcass ply 7 or the green tire includes a step of forming a conductive layer 22 that extends inward in the tire radial direction from the winding end 7E and is connected to the conductive layer 21 at the winding end 7E on the back surface 7B of the carcass ply 7. [ABSTRACT]; It is noted that the arrangement of a conductive layer 22 that extends inward in the tire radial direction from the winding end 7E and is connected to the conductive layer 21 at the winding end 7E on the back surface 7B of the carcass ply 7 is an asymmetrical wrap).  
Regarding claim 17, the combination of Naoki and Hirosue discloses that, in the pneumatic tire both the radially outer surface of the carcass and the radially inner surface of the carcass comprise electrically conductive elements (e.g. filaments), and wherein the additional electrically conductive component is disposed either from the radially outer surface of the carcass to the radially outer side of the carcass turn-up, or, from the radially inner surface of the carcass turn-up to the radially outer side of the carcass turn-up as a symmetrical wrap (e.g. (as shown in Fig. 2(A)) of the teachings of Naoki a first conductive layer 21 described below extends along the main body portion 71 (i.e. one part of the carcass ply 7), [0018]; e.g. see a manufacturing process showing in Fig. 3 of the teachings of Naoki, multiple conductive layers 21 are spaced apart from each other; i.e. in the teachings of Naoki, the step of forming the carcass ply 7 or the green tire includes a step of forming a conductive layer 22 that extends inward in the tire radial direction from the winding end 7E and is connected to the conductive layer 21 at the winding end 7E on the back surface 7B of the carcass ply 7. [ABSTRACT]; in the teachings of Hirosue, filaments of electrically conductive elements) may be arranged on radially both sides of the main portion 6a (i.e. the carcass ply). This configuration may provide wider conductive path region so that the static electricity in the vehicle is efficiently discharge to the ground ([0048]); also see Fig. 6 of the teachings of Hirosue). 
The claimed the electrically conductive air discharging elements/filaments is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the electrically conductive air discharging elements/filaments disposed on both the radially outer surface and the radially inner surface of the carcass comes from Hirosue itself. 
Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over (Nakamura) Naoki (JP2014180868, English translation provided) in view of Hirosue (US 2015/0328941).
Regarding claim 18, Naoki discloses that, as illustrated in Figs. 1 and 2(A) and (B), a pneumatic vehicle tire of a radial type of construction which comprises a carcass (i.e. a carcass ply 7, [0016]) and a sidewall (i.e. a sidewall portion 2, [0016]), wherein a bead (i.e. a pair of bead portions 1, [0016]) is disposed around bead cores (i.e. a bead core 1a, [0016]) from axially inside to axially outside of the carcass, and wherein the bead provides a carcass turn-up (i.e. a winding portion 72, [0018]) and a bead strip (i.e. the bead portion 1 is provided with a rim strip rubber 4 forming a side surface of the bead portion 1 and a rubber chafer 5 (i.e. the bead strip) forming a bottom surface of the bead portion 1. [0021]); wherein the carcass and the sidewall comprise rubber compounds (i.e. in the tire T, the topping rubber of the carcass ply 7 and the sidewall rubber 11 are formed of non-conductive rubber. [0023]) that are insufficiently electrically conductive, while the bead strip (i.e. the chafer strip 5) is comprised at least partially of a rubber compound that is electrically conductive (i.e. in that case, the conductive portion contained in the rubber chafer 5 formed of conductive rubber, [0049]), wherein at least a radially outer surface of the carcass comprises electrically conductive elements are formed as filaments or strips (e.g. (as shown in Fig. 2(A)) a first conductive layer 21 described below extends along the main body portion 71 (i.e. one part of the carcass ply 7), [0018]), which are arranged spaced apart from one another while following a radial path (e.g. see a manufacturing process showing in Fig. 3, multiple conductive layers 21 are spaced apart from each other). 
Naoki discloses the pneumatic tire comprises a carcass and a sidewall, wherein in a region of an end (i.e. the winding end 7E) of the carcass turn-up there is disposed an additional electrically conductive component (i.e. the step of forming the carcass ply 7 or the green tire includes a step of forming a conductive layer 22 that extends inward in the tire radial direction from the winding end 7E and is connected to the conductive layer 21 at the winding end 7E on the back surface 7B of the carcass ply 7. [ABSTRACT]), which lies directly on the carcass and establishes a path of electrical conduction to the bead strip. 
However, Naoki does not explicitly disclose that a radially outer surface of the carcass comprises electrically conductive elements wherein are formed as air charging filaments, which are arranged spaced apart from one another while following a radial path. 
In the same field of endeavor, pneumatic tire, Hirosue discloses that, as shown in Fig. 4, the conductive yarn 10 offers very small gap 24 extending along the yarn 10 between the sidewall rubber 12 and the carcass ply 6A. Such small gap 24 may suppress air remaining failure by discharging the air remaining between the outer surface 21s of the topping rubber 21 and the inner surface 12s of the sidewall rubber 12 outside along the yarn 10 ([0041]). Thus, the yarn 10 comprises air discharging filaments. 
Further, Hirosue discloses that, as illustrated in Fig. 2 and 6, the conductive yarn 10 (i.e. air charging filaments of electrically conductive elements) may be arranged on radially both sides of the main portion 6a (i.e. the carcass ply). The conductive yarn 10 (air charging filaments) as mentioned above does not produce neither a dent nor bulge on the outer surface of the sidewall portion 3, even under a condition where a large number of yarns with a large fineness are provided, thereby providing excellent appearance of the tire ([0047]). This configuration may provide wider conductive path region so that the static electricity in the vehicle is efficiently discharge to the ground ([0048])). 
The claimed the electrically conductive air discharging elements/filaments is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the electrically conductive air discharging elements/filaments disposed on both the radially outer surface and the radially inner surface of the carcass comes from Hirosue itself
Regarding claim 19, Naoki discloses that, the pneumatic vehicle tire further includes a second additional electrically conductive component which is a rubber strip disposed around a circumference of the pneumatic vehicle tire, wherein the second additional electrically conductive component comprises an electrically conductive rubber compound (i.e. a second conductive layer 22 (hereafter, conductive layer 22) forms the winding portion on the back surface 7B. It extends along 72 ([0018]); At least one of the first and second conductive layers is preferably formed in a strip shape, and in the present embodiment, both the conductive layers 21 and 22 are formed in strip shape. As a result, the conductive layer is formed elongated along the width direction of the carcass ply 7, the amount of conductive is reduced, and the rolling resistance reducing effect is enhanced. The conductive layers 21 and 22 are arranged in plurality at intervals in the tire circumferential direction, and preferably they are arranged at equal intervals in the tire circumferential direction [0042]).
Regarding claim 20, Naoki discloses that, the conductive rubber (such as the conductive layers 21 and 22) refers to a rubber having a specific resistance value of 108 Ω.cm or less, and is produced, for example, by blending a raw material rubber with carbon black as a reinforcing agent at a high ratio ([0029]).      
Regarding claim 21, Naoki discloses that, the conductive rubber paste has a thickness of the thin film forming the conductive layers 21 and 22 after vulcanization molding is preferably 0.001 to 0.3 mm ([0041]). This is in the range of 0.2 mm to 1.5 mm in the claimed limitations of claim 21.
Regarding claim 22, Naoki discloses that, in the pneumatic tire only the radially outer surface of the carcass comprises electrically conductive elements (e.g. strips), which in the carcass turn-up lie radially on the inside, and wherein the additional electrically conductive component us disposed either from the radially outer surface of the carcass on the radially outer side of the carcass turn-up to the bead strip, or, from the radially inner surface of the carcass turn-up to the bead strip as an asymmetrical wrap (e.g. (as shown in Fig. 2(A)) a first conductive layer 21 described below extends along the main body portion 71 (i.e. one part of the carcass ply 7), [0018]; e.g. see a manufacturing process showing in Fig. 3, multiple conductive layers 21 are spaced apart from each other; i.e. the step of forming the carcass ply 7 or the green tire includes a step of forming a conductive layer 22 that extends inward in the tire radial direction from the winding end 7E and is connected to the conductive layer 21 at the winding end 7E on the back surface 7B of the carcass ply 7. [ABSTRACT]; It is noted that the arrangement of a conductive layer 22 that extends inward in the tire radial direction from the winding end 7E and is connected to the conductive layer 21 at the winding end 7E on the back surface 7B of the carcass ply 7 is an asymmetrical wrap).  
Regarding claim 23, the combination of Naoki and Hirosue discloses that, in the pneumatic tire both the radially outer surface of the carcass and the radially inner surface of the carcass comprise electrically conductive elements (e.g. filaments), and wherein the additional electrically conductive component us disposed either from the radially outer surface of the carcass to the radially outer side of the carcass turn-up, or, from the radially inner surface of the carcass turn-up to the radially outer side of the carcass turn-up as a symmetrical wrap (e.g. (as shown in Fig. 2(A)) of the teachings of Naoki a first conductive layer 21 described below extends along the main body portion 71 (i.e. one part of the carcass ply 7), [0018]; e.g. see a manufacturing process showing in Fig. 3 of the teachings of Naoki, multiple conductive layers 21 are spaced apart from each other; i.e. in the teachings of Naoki, the step of forming the carcass ply 7 or the green tire includes a step of forming a conductive layer 22 that extends inward in the tire radial direction from the winding end 7E and is connected to the conductive layer 21 at the winding end 7E on the back surface 7B of the carcass ply 7. [ABSTRACT]; in the teachings of Hirosue, filaments of electrically conductive elements) may be arranged on radially both sides of the main portion 6a (i.e. the carcass ply). This configuration may provide wider conductive path region so that the static electricity in the vehicle is efficiently discharge to the ground ([0048]); see Fig. 6 of the teachings of Hirosue). It is understandable that in the teachings of Naoki the arrangement of a conductive layer 22 that extends inward in the tire radial direction from the winding end 7E and is connected to the conductive layer 21 at the winding end 7E on the back surface 7B of the carcass ply 7 will be an symmetrical wrap just scaling down of the conductive layer 21. 
The claimed the electrically conductive air discharging elements/filaments is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the electrically conductive air discharging elements/filaments disposed on both the radially outer surface and the radially inner surface of the carcass comes from Hirosue itself.
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments for claim 6 that the cited references do not teach the electrically conductive air discharging filaments of claim 6 and its dependent claims, it is not persuasive. Hirosue discloses that, as shown in Fig. 4, the conductive yarn 10 offers very small gap 24 extending along the yarn 10 between the sidewall rubber 12 and the carcass ply 6A. Such small gap 24 may suppress air remaining failure by discharging the air remaining between the outer surface 21s of the topping rubber 21 and the inner surface 12s of the sidewall rubber 12 outside along the yarn 10 ([0041]). Thus, Hirosue discloses that the yarn 10 comprises air discharging filaments.
Based on the understanding of the Examiner about air discharging of an electrical conductor, under certain atmospheric (air) conditions, the electrical conductor can have air discharge. Thus, the electrical conductor includes air discharging elements.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742